        Case 1:21-cv-10776-DJC Document 4 Filed 05/21/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


________________________________
                                 )
 GWENDOLYN CLARK                  )
 Plaintiff                        )
 v.                               )      CASE NO: 1:21-CV-10776
 DG RETAIL, LLC, HERMAN           )
 DANA FOUNDATION, LLC, and        )
 DANA FAMILY SERIES, LLC          )
 Defendants                       )
_________________________________)
                              _________________

                                AMENDED COMPLAINT
                                  _________________

                                          PARTIES

   1.    Plaintiff Gwendolyn Clark (hereinafter referred to as “Plaintiff”) is an individual
         residing in Hyde Park, Suffolk County, Massachusetts.

   2.    Defendant DG Retail, LLC is a corporation organized under the laws of
         Massachusetts, with a store location in Hyde Park, Suffolk County, Massachusetts.

  3.    Defendant Herman Dana Foundation, LLC, is a corporation organized under the laws
        of Massachusetts, with a resident agent in Newton, Middlesex County,
        Massachusetts.

  4.    Defendant Dana Family Series, LLC, is a corporation organized under the laws of
        Delaware with a resident agent in Newton, Middlesex County, Massachusetts.

                                          COUNT I
                                     (v. DG Retail, LLC)

  5.    On or about February 28, 2019, Defendant DG Retail, LLC’s store, “Dollar General,”
        was a commercial tenant at 1248 River Street in Hyde Park, Massachusetts 02136.

  6.    On said date, Plaintiff was entering said store.

  7.    On said date, Plaintiff slipped and fell on uncleared/untreated snow and/or ice on the
        sidewalk in front of the store entrance.
      Case 1:21-cv-10776-DJC Document 4 Filed 05/21/21 Page 2 of 4




8.    Defendant DG Retail, LLC was responsible to clear or remedy snow and/or ice from
      the sidewalk in front of the store within a reasonable timeframe or as required by law.

9.    Defendant DG Retail, LLC, its agents, servants, and/or employees failed to clear or
      remedy snow and/or ice from the sidewalk in front of the store within a reasonable
      timeframe or as required by law.

10.   Defendant DG Retail, LLC, its agents, servants, and/or employees failed to maintain
      the location of the fall in a reasonably safe condition.

11.   Defendant DG Retail, LLC, its agents, servants, and/or employees failed to properly
      and visibly warn customers or pedestrians of the dangerous condition.

12.   As a result of the negligence of Defendant DG Retail, LLC, Plaintiff was caused to
      suffer serious personal injury, medical expenses, great pain of body and mind,
      permanent impairment and loss of function.

13.   Defendant DG Retail, LLC, its officers, agents, servants, and/or employees were
      negligent in failing to provide for proper procedures, guidelines and standards for
      customer or pedestrian safety, or, having established such procedures, guidelines, and
      standards, in failing to enforce same; and/or in failing to properly hire, train,
      supervise, oversee, and manage customer or pedestrian safety.

14.   Defendant DG Retail, LLC is liable to Plaintiff for her damages.

                                     COUNT II
                          (v. Herman Dana Foundation, LLC)

15.   Plaintiff re-states each and every allegation in paragraphs 1 through 14 as if set out
      fully herein.

16.   On or about February 28, 2019, Defendant Herman Dana Foundation, LLC, was the
      owner of real property at 1248 River Street in Hyde Park, Massachusetts 02136.

17.   On said date, Plaintiff was entering a “Dollar General” store located on said property.

18.   On said date, Plaintiff slipped and fell on uncleared/untreated snow and/or ice on the
      sidewalk in front of the store entrance.

19.   Defendant Herman Dana Foundation, LLC, was responsible to clear or remedy snow
      and/or ice from the sidewalk in front of the store within a reasonable timeframe or as
      required by law.

20.   Defendant Herman Dana Foundation, LLC, its agents, servants, and/or employees
      failed to clear or remedy snow and/or ice from the sidewalk in front of the store
      within a reasonable timeframe or as required by law.



                                        Page 2 of 4
      Case 1:21-cv-10776-DJC Document 4 Filed 05/21/21 Page 3 of 4




21.   Defendant Herman Dana Foundation, LLC, its agents, servants, and/or employees
      failed to maintain the location of the fall in a reasonably safe condition.

22.   Defendant Herman Dana Foundation, LLC, its agents, servants, and/or employees
      failed to properly and visibly warn customers or pedestrians of the dangerous
      condition.

23.   As a result of the negligence of Defendant Herman Dana Foundation, LLC, Plaintiff
      was caused to suffer serious personal injury, medical expenses, great pain of body
      and mind, permanent impairment and loss of function.

24.   Defendant Herman Dana Foundation, LLC, its officers, agents, servants, and/or
      employees were negligent in failing to provide for proper procedures, guidelines and
      standards for customer or pedestrian safety, or, having established such procedures,
      guidelines, and standards, in failing to enforce same; and/or in failing to properly hire,
      train, supervise, oversee, and manage customer or pedestrian safety.

25.   Defendant Herman Dana Foundation, LLC, is liable to Plaintiff for her damages.

                                      COUNT III
                             (v. Dana Family Series, LLC)

26.   Plaintiff re-states each and every allegation in paragraphs 1 through 25 as if set out
      fully herein.

27.   On or about February 28, 2019, Defendant Dana Family Series, LLC, was the owner
      of real property at 1248 River Street in Hyde Park, Massachusetts 02136.

28.   On said date, Plaintiff was entering a “Dollar General” store located on said property.

29.   On said date, Plaintiff slipped and fell on uncleared/untreated snow and/or ice on the
      sidewalk in front of the store entrance.

30.   Defendant Dana Family Series, LLC, was responsible to clear or remedy snow and/or
      ice from the sidewalk in front of the store within a reasonable timeframe or as
      required by law.

31.   Defendant Dana Family Series, LLC, its agents, servants, and/or employees failed to
      clear or remedy snow and/or ice from the sidewalk in front of the store within a
      reasonable timeframe or as required by law.

32.   Defendant Dana Family Series, LLC, its agents, servants, and/or employees failed to
      maintain the location of the fall in a reasonably safe condition.




                                        Page 3 of 4
         Case 1:21-cv-10776-DJC Document 4 Filed 05/21/21 Page 4 of 4




   33.    Defendant Dana Family Series, LLC, its agents, servants, and/or employees failed to
          properly and visibly warn customers or pedestrians of the dangerous condition.

   34.    As a result of the negligence of Defendant Dana Family Series, LLC, Plaintiff was
          caused to suffer serious personal injury, medical expenses, great pain of body and
          mind, permanent impairment and loss of function.

   35.    Defendant Dana Family Series, LLC, its officers, agents, servants, and/or employees
          were negligent in failing to provide for proper procedures, guidelines and standards
          for customer or pedestrian safety, or, having established such procedures, guidelines,
          and standards, in failing to enforce same; and/or in failing to properly hire, train,
          supervise, oversee, and manage customer or pedestrian safety.

   36.    Defendant Dana Family Series, LLC is liable to Plaintiff for her damages.

WHEREFORE, Plaintiff demands the following relief:

   1.     That the Court enters judgment for Plaintiff against Defendant DG Retail, LLC.

   2.     That the Court enters judgment for Plaintiff against Defendant Herman Dana
          Foundation, LLC.

   3.     That the Court enters judgment for Plaintiff against Defendant Dana Family Series,
          LLC.

   4.     That the Court enters an award of damages for Plaintiff in an amount commensurate
          with her damages.

   5.     That the Court grants Plaintiff such other relief as is just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY OF ALL ISSUES SO TRIABLE IN THE
COMPLAINT.

                                                     Plaintiff Gwendolyn Clark
                                                     By her attorneys,


Dated: May 21, 2021                                  /s/ Timothy J. Lowney____________
                                                     Timothy J. Lowney, Esq. (BBO #644433)
                                                     Stewart W. Steele, Esq. (BBO # 698121)
                                                     LOWNEY LAW, LLC
                                                     1234 Hyde Park Ave, Suite 102
                                                     Hyde Park, MA 02136
                                                     (617) 364-8000
                                                     tim@lowneylaw.com
                                                     stewart@lowneylaw.com



                                            Page 4 of 4
